                Case 2:20-bk-08857-FMD                Doc 43         Filed 12/29/20   Page 1 of 2

[Dogmaphv] [District Order Granting Motion to Appear Pro Hac Vice]




                                          ORDERED.
Dated: December 29, 2020




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                           FT. MYERS DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                      Case No.
                                                                            9:20−bk−08857−FMD
                                                                            Chapter 11

Sara Jennifer Pomeroy

Eric Douglas Pomeroy




________Debtor*________/

                    ORDER GRANTING MOTION TO APPEAR PRO HAC VICE
              AND DIRECTING PAYMENT TO THE UNITED STATES DISTRICT COURT

   THIS CASE came on for consideration, without hearing, of the Motion to Appear Pro Hac Vice (Document
# 37 ) ("Motion") of attorney Charles H. Barr of Health Sciences Law Group LLC for representation of
creditor Thomas Deau . Accordingly, it is ORDERED:

   1. The Motion is Granted.

   2. Attorney Charles H. Barr is admitted to appear before this Court in this case and any related adversary
proceeding as counsel for creditor Thomas Deau subject to Local Rule 2090−1.

  3. Within fourteen days from the date of this order, attorney Charles H. Barr shall pay to the Clerk, of the
United States District Court for the Middle District of Florida, an Attorney Special Admission Fee in the
amount of $150.00 and upon payment of the fee, file a Notice of Compliance with the Clerk of the U.S.
Bankruptcy Court. Procedures for Attorney Special Admission are available on the U.S. District Court's
website.

   4. Upon completion of the Court's electronic filing registration forms and requirements, the Clerk is
directed to issue attorney Charles H. Barr , a temporary login and password to the Court's electronic filing
system (CM/ECF) with filing privileges limited to this case and any related adversary proceedings. CM/ECF
access request should be directed to the ECF Helpdesk at ecfhelp@flmb.uscourts.gov. PACER accounts
required for viewing, must be set up by the attorney through PACER at http://www.pacer.gov.

The Clerk's office is directed to serve a copy of this order on interested parties.
                Case 2:20-bk-08857-FMD              Doc 43      Filed 12/29/20       Page 2 of 2

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
